Title: Proposed Resolution for Rotation of Membership in the Continental Congress, [before 2 July 1776]
From: Jefferson, Thomas
To: 


                    
                        [Before 2 July 1776]
                    
                    To prevent every danger which might arise to American freedom by continuing too long in office the members of the Continental Congress, to preserve to that body the confidence of their friends, and to disarm the malignant imputations of their enemies It is earnestly recommended to the several Provincial Assemblies or Conventions of the United colonies that in their future elections of delegates to the Continental Congress one half at least of the persons chosen be such as were not of the delegation next preceeding, and the residue be of such as shall not have served in that office longer than two years. And that their deputies be chosen for one year, with powers to adjourn themselves from time to time and from place to place as occasions may require, and also to fix the time and place at which their Successors shall meet.
                